*229Judgment, Supreme Court, New York County (Kibbie Payne, J.), entered April 4, 2003, which dismissed the petition brought pursuant to CPLR article 78, seeking to annul respondents’ denial of the application for accident disability retirement benefits, unanimously affirmed, without costs.
Respondents’ determination that petitioner’s hearing loss had been sustained over a long period of time, caused by routine performance of his duties in controlling crowds at parades and other events, was supported by credible medical evidence, including notations in petitioner’s own medical file, and his interview and examination by the Medical Board. Such a risk inherent in one’s regular duties does not constitute the sudden and unexpected event necessary for a determination of accident disability (Matter of Murphy v Bratton, 225 AD2d 411 [1996], lv denied 88 NY2d 816 [1996]). Concur—Buckley, PJ., Nardelli, Sullivan and Lerner, JJ.